EXHIBIT 10.2 AMENDMENT TO PURCHASE AND SALE AGREEMENT AMENDMENT TO PURCHASE AND SALE AGREEMENT This Amendment to Purchase and Sale Agreement (the “Amendment”) dated May 23, 2008, is by and between PetroHunter Energy Corporation, a Maryland corporation, and PetroHunter Operating Company, a Maryland corporation, (together, “Seller”), with an address of 1600 Stout Street, Suite 2000, Denver, Colorado and Laramie Energy II, LLC, a Delaware limited liability company (“Buyer”), with an address of 1512 Larimer Street, Suite 1000, Denver, Colorado 80202.Seller and Buyer are sometimes referred to as a “Party” or, collectively, as the “Parties.” RECITALS A.Seller and Buyer entered into a Purchase and Sale Agreement dated April 25, 2008 (the “Purchase Agreement”) pursuant to which Seller agreed to sell, and Buyer agreed to buy certain interests owned by Seller in certain oil and gas leases and related property in Mesa and Garfield Counties, Colorado. B.All capitalized terms used but not defined herein shall have the meanings given to them in the Purchase Agreement. C.Seller and Buyer wish to amend the terms of the Purchase Agreement as set forth below. AGREEMENT In consideration of the mutual promises contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree to amend the Purchase Agreement as follows: 1.The Effective Time of the purchase and sale, set forth in Section 1.3 of the Purchase Agreement as April 1, 2008 at 7:00 a.m., Mountain Time, is changed to the Closing Date, as defined in Section 11.1 of the Purchase Agreement. 2.Section 11.1, Date of Closing, is revised to state that, subject to the conditions stated in the Agreement, consummation of the Transaction (the “Closing”) shall be held on or before May 30, 2008.If any condition of closing under the Purchase Agreement has not been satisfied by May 30, 2008, or if the Closing cannot occur by May 30, 2008 for any reason other than a material breach by either Party, then either Seller or Buyer may elect to extend the date on or before which Closing shall occur to a mutually agreeable date on or before June 16, 2008 by written notice to the other Party. 3.Subsection 11.4.h.ii. shall be replaced in its entirety with the following provision: ii.Upon
